EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
	All changes must be made relative to the original patent.  The specification filed July 29 2022 is unacceptable because it is marked up to cancel the descriptions that were added by the preliminary amendment in this reissue.  The descriptions added by the preliminary amendment cannot be canceled from the specification in original patent, because they were not part of the original patent. Furthermore, deleted matter must be enclosed in brackets, not lined through, and the original eight descriptions have been amended without markings.  The replacement specification is canceled in its entirety, and the following specification is inserted in its place.

  SPECIFICATION
I, Rasmus TRUDSLEV, have invented a new, original and ornamental design for
SPEAKER PHONE of which the following is a specification, reference being had to the
accompanying drawings which form a part hereof.
FIG. 1 is a perspective view of the speaker phone
FIG. 2 is another perspective view thereof.
FIG. 3 is a front view thereof.
FIG. 4 is a back view thereof.
FIG. 5 is a side view thereof.
FIG. 6 is the other side view thereof.
FIG. 7 is a top view thereof; and
FIG. 8 is a bottom view thereof.
The features shown in broken lines depict portions of the speaker phone that form no part of the claimed design.  The portions of the design located with the dot-dash boundary line in FIGS. 1 and 3 form no part of the claimed design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh
August 2, 2022